Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The formula on page 53 is difficult to read, please replace with a more legible image. The table on page 59 is difficult to read, please replace it with a more legible image. The table on page 62 is difficult to read, please replace it with a more legible image. The table on page 70 is difficult to read, please replace it with a more legible image.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (US 20200026208) in view of Mikuriya (US 20050026061).
	Regarding claim 1, Terui discloses a toner with a particle containing a binder resin and an organosilicon polymer particle, or protrusion, on the surface of the of the toner particle ([0018]-[0023]).  Terui further discloses the fixing ratio of the organosilicon polymer for the toner is 95 mass% or more, to inhibit contamination of the electrostatic member ([0050]).  The fixing ratio detailed in Terui is the invers of the adhesion index detailed in the claims, 95% or more fixing ratio denotes an adhesion index of 5 or less.  However Terui does not disclose the difference in methanol wettability.
Mikuriya teaches a toner with external additives, where the difference in methanol wettability is preferably between 0 and 30.  ([0092]-[0096]).  Mikuriya further teaches the additives are inorganic fine powders([0097]), which are coated with a silicone or other organosilicon compound ([0159]).  Mikuriya teaches that maintaining the wettability difference prevents a reduction in charge performance in high humidity environments, as well as preventing problems such as toner fogging ([0094]-[0097]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to control the wettability of the toner and its additives to prevent defects in the image formed by the toner.
Regarding claim 4, modified Terui discloses all limitations as set forth above.  Terui discloses the number-average diameter of the organosilicon polymer protrusion/particles to be 20-80 nm.
Regarding claim 11, modified Terui discloses all limitations as set forth above.  Terui discloses the content of the organosilicon polymer particle as 1-10 mass% ([0069]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (US 20200026208) in view of Mikuriya (US 20050026061) as applied to claim 1 above, and further in view of Furui (US 20200209768).
Regarding claim 2, modified Terui discloses all limitations as set forth above.  Furui teaches the wettability of the organosilicon polymer is between 50-70 vol% methanol ([0103]). Furui further teaches maintaining the wettability of the organosilicon polymer particles within the 50-70 vol% range improves charging performance, and reduces image density defects ([0103]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (US 20200026208) in view of Mikuriya (US 20050026061) as applied to claim 1 above, and further in view of Zenitani (US 20170227861).
Regarding claim 3, modified Terui discloses all limitations as set forth above.  Zenitani teaches that additive particles applied in a uniform state improve flowability of the toner ([0053]). Zenitani further teaches a method of adding the particles to the toner in a uniform state and uniform structure ([0046]-[0050]). The uniform state detailed here along with the high dispersibility of the additive particles to the toner particles means there is only small variation in the distance between the particles. Low variation in the distance between particles would result in a low dispersity evaluation index, as noted by the instant application, ([0146]-[0147]). As such a person having ordinary skill in the art would recognize the uniform state of the additive particles would result in a low dispersity evaluation index.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to utilize the uniform state of the additives as taught by Zenitani to improve the flowability of the toner, ([0053]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (US 20200026208) in view of Mikuriya (US 20050026061) as applied to claim 1 above, and further in view of Shotaro (JP 2020109506).
Regarding claim 5, modified Terui discloses all limitations as set forth above.  Shotaro teaches a toner using organosilicon polymer particles on the binder resin, where the relative permittivity of the organosilicon polymer particles is 3.5 or less when measured at 10 Hz.  Shotaro further teaches when the relative permittivity is 3.5 or less at 10 Hz, electrostatic aggregation of the particles is unlikely to occur.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use a material having a low permittivity  to prevent electrostatic aggregation.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (US 20200026208) in view of Mikuriya (US 20050026061) as applied to claim 1 above, and further in view of Arimura (US 20160378003).
Regarding claim 6, modified Terui discloses all limitations as set forth above.  Arimura teaches a toner having organosilicon polymer on the toner particle surface, where the organosilicon polymer is represented by the formula R-SiO3/2, with R representing an alkyl group with 1-6 carbon atoms, or a phenyl group ([0043]).  Arimura further teaches in 29Si-NMR measurement of the toner, the ratio of the peak area of the partial structure represented by the T3 formula to the total peak area of the organosilicon polymer  is 40% (0.4) or more ([0045]).  Arimura further teaches the specified organosilicon polymer allows for ease of control of the toner displacement amount and the toner melt viscosity, noting when the melt viscosity falls within the specified range, the toner has improved low temperature fixability ([0040]-[0045].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the specific organosilicon polymer composition for improved toner displacement control and low temperature fixability. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (US 20200026208) in view of Mikuriya (US 20050026061) as applied to claim 1 above, and further in view of Furui EP 3674800.
Regarding claim 7, modified Terui discloses all limitations as set forth above.  Furui teaches a toner with organosilicon polymer fine particles on it, where the particles penetrate the toner particle.  The ratio of the depth of the penetration to the diameter is 0.05-0.4 (abstract and formula II in the spec).  Furui further teaches that when the ratio of penetration depth to diameter is below 0.05 the center of gravity is too high, and can reduce the attachment index.  And when the ratio is over 0.40 the chance of particle sliding is increased.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have toner particles with organosilicon polymer particles in the specified range, to prevent the particles from detaching or sliding.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (US 20200026208) in view of Mikuriya (US 20050026061) as applied to claim 1 above, and further in view of Urashima (US 5955233).
Regarding claim 8, modified Terui discloses all limitations as set forth above. Urashima teaches a toner using a crystalline (meth)acrylate based binder resin, using behenyl acrylate, or other monomers which meet formula 1A as claimed by the instant application, (Col 6 line 57 – Col 7 line 53).  Urashima further teaches the specified binder resin excels at resisting offset in low temperature fixing, and has stability during storage (Col 2 line 28-34).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the specified binder resin for improved low temperature fixable toners.
Regarding claim 9, modified Terui discloses all limitations as set forth above.  Urashima further teaches the binder resin includes a copolymer monomer, where the first monomer is in the range of 100-50 mol%, leaving the second monomer in the range of 50-0 mol% (Col 7 line 1 – Col 7 line 6).  Urashima further teaches examples of the first monomers  including behenyl acrylate, and the second monomer methacrylonitrile (Col 7 line 7 – Col 7 line 53).  Per the instant application the SP value of these monomer units are 18.25 for behenyl acrylate, and 25.96 for methacrylonitrile ([0172] instant application), these values satisfy expression (V) from the claim.
Regarding claim 10, modified Terui discloses all limitations as set forth above.  Urashima further teaches the second monomer could be methacrylonitrile which meets formula 2A of the claim (Col 7 Line 31-53)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanase (US 20060057483) teaches a toner with a crystalline binder resin produced using monomers meeting the claimed formulas, including acrylonitrile and methacrylonitrile ([0091]-[0093]).
Yoshikuni (US 5413890) teaches a toner with a crystalline binder resin using monomers which meet the claimed formulas (Col 3 line 14 to Col 4 line 53)
Katsumi (US 20070166636)  teaches a toner with a crystalline resin made from polyalkyl (meth)acrylates having 18 or more carbons, meeting the composition of claim 8 ([0009]).  Katsumi further teaches the crystalline resin having a copolymerizing vinyl monomer with a ratio of 10-50 mol% ([0009]), the copolymerizing vinyl monomer meeting the formulas in claim 10, (meth)acrylonitrile for example ([0017]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COLLINS SULLIVAN IV whose telephone number is (571)272-2208. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.S./               Examiner, Art Unit 1737         /DUANE SMITH/                                                                   Supervisory Patent Examiner, Art Unit 1737